ICJ_180_ApplicationCERD_ARM_AZE_2021-12-07_ORD_01_NA_01_FR.txt.                             OPINION DISSIDENTE DE M. LE JUGE YUSUF

[Traduction]

       1. La Cour a ouvert grand les portes de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (ci-après la «CIEDR» ou la «convention») à toutes sortes de
revendications qui n’ont rien à voir avec les dispositions de cet instrument, ni avec son objet ou son
but. Par la présente ordonnance, la Cour a accueilli au titre de la CIEDR des griefs qui relèvent en
réalité du droit humanitaire, tout en faisant entrer dans le champ d’application de la convention le
droit relatif à la sauvegarde du patrimoine culturel. Cette approche sans précédent risque de
transformer la CIEDR en un «fourre-tout», un réceptacle où déverser toutes sortes de droits
revendiqués. Elle pourrait également faire de la convention un instrument s’étendant à tous les
domaines, qu’invoquerait quiconque tenterait d’établir la compétence de la Cour lorsque d’autres
fondements juridiques feraient défaut. Telle est la raison, exposée ci-dessous plus en détail, de mon
désaccord avec la majorité.


       2. D’après l’article 41 du Statut, la Cour indique, si elle estime que les circonstances l’exigent,
des mesures «conservatoires du droit de chacun». Pour ce faire, elle n’a pas à établir de façon
définitive l’existence des droits revendiqués. Elle doit toutefois s’assurer que les droits dont la
sauvegarde est demandée peuvent être plausiblement fondés sur l’instrument juridique applicable ou
sur les règles de droit au titre desquelles est introduite la demande. En d’autres termes, et s’agissant
de la présente affaire, les actes dénoncés doivent constituer plausiblement des actes de discrimination
raciale au sens du paragraphe 1 de l’article premier de la convention, et être susceptibles d’entrer
dans les prévisions de la CIEDR.


       3. Tel n’est pas le cas, à mon avis, de deux droits distincts revendiqués par l’Arménie et visés
au premier et au troisième alinéas du point 1) du dispositif, à savoir le droit de «toutes les personnes
arrêtées en relation avec le conflit de 2020 qui sont toujours en détention» d’être protégées contre les
voies de fait et les sévices, et le droit à la protection du «patrimoine culturel arménien, notamment,
mais pas seulement, les églises et autres lieux de culte, monuments, sites, cimetières et artefacts»
contre les actes de dégradation et de profanation.


        4. Il ne fait pas de doute que ces droits méritent d’être protégés. Je suis personnellement très
sensible à la question du traitement humain des prisonniers de guerre et autres personnes arrêtées par
les autorités des Etats, que ce soit en relation ou non avec un conflit armé, ainsi qu’à celle de la
sauvegarde et de la préservation des sites du patrimoine culturel. Toutefois, ces sujets relèvent du
champ d’application d’autres instruments de droit international, et non de celui de la CIEDR. A ce
titre, ils soulèvent des questions de droit sur lesquelles la Cour n’a pas compétence en vertu de
l’article 22 de la CIEDR.


       5. L’Arménie a prié la Cour d’indiquer des mesures conservatoires de sorte que soient libérées
et rapatriées, ainsi que protégées contre les traitements inhumains ou les sévices qu’elles subiraient,
les personnes qu’elle qualifie de prisonniers de guerre et de détenus civils arméniens réduits en
captivité par les forces azerbaïdjanaises pendant le conflit armé de 2020. A cette fin, l’Arménie a
fourni à la Cour une liste de 45 personnes détenues par l’Azerbaïdjan, qu’elle décrit comme étant

                                                           -2-

«toutes des ressortissants arméniens», «des prisonniers de guerre et des civils d’origine ethnique et
de nationalité arméniennes» 1 ou «des militaires et des civils arméniens» 2 (les italiques sont de moi).


      6. L’Arménie et l’Azerbaïdjan sont l’une et l’autre parties à la convention de Genève relative
au traitement des prisonniers de guerre (ci-après la «troisième convention de Genève») et à la
convention de Genève relative à la protection des personnes civiles en temps de guerre (ci-après la
«quatrième convention de Genève»). La troisième convention de Genève régit en détail la libération,
le rapatriement et le traitement des prisonniers de guerre, tandis que la quatrième convention de
Genève porte sur l’internement et la détention des «personnes protégées». Les dispositions des deux
instruments interdisent d’opérer entre ces personnes des distinctions de caractère défavorable
fondées, en particulier, sur la «race» ou la «nationalité» 3. Le droit international humanitaire prévoit
également des mécanismes spécifiques permettant de contrôler le respect de ces obligations 4. De fait,
les deux Parties ont indiqué que le Comité international de la Croix-Rouge a surveillé la manière
dont étaient traités les détenus arméniens 5.


       7. La Cour conclut à juste titre, au paragraphe 60 de l’ordonnance, que la libération et le
rapatriement des détenus arméniens ne constituent pas un droit plausiblement protégé par la CIEDR,
mais sont régis par les règles pertinentes du droit international humanitaire. Elle y rappelle également
que «les mesures fondées sur la nationalité actuelle n’entrent pas dans le champ d’application de la
CIEDR» et affirme que «[l]’Arménie n’a pas présenté à la Cour de preuve que ces personnes
demeurent en détention en raison de leur origine nationale ou ethnique».


       8. Les mêmes considérations — et la même conclusion — devraient logiquement s’appliquer
aux mauvais traitements qui auraient été infligés aux mêmes détenus, étant donné que, comme il est
dit à bon droit dans l’ordonnance, l’Arménie n’a pas fourni à la Cour de preuve que ces personnes
«demeurent en détention en raison de leur origine nationale ou ethnique». Cela est d’autant plus vrai




         1 Voir annexe 68 des annexes additionnelles déposées par l’Arménie, «Letter from Yeghishe Kirakosyan,

Representative of the Republic of Armenia before the European Court of Human Rights to the Registrar of the International
Court of Justice (6 October 2021), attaching Table of 45 POWs and civilians acknowledged by Azerbaijan as of 6 October
2021». Par lettre datée du 22 octobre 2021, l’agent de l’Arménie a informé la Cour que «cinq des 45 prisonniers de guerre
et civils que les autorités azerbaïdjanaises reconnaissent maintenir en captivité ont, le 19 octobre 2021, été rapatriés [en
République d’Arménie]».
        2 Requête de l’Arménie, par. 105-106 et 111. Voir aussi CR 2021/20, p. 58, par. 12 (Martin) ; CR 2021/22, p. 19-20,

par. 3-8 (Murphy) (mentionnant les «soldats arméniens»).
       3 Troisième convention de Genève relative au traitement des prisonniers de guerre, article 16 («aucune distinction

de caractère défavorable, de race, de nationalité … ou autre, fondée sur des critères analogues») ; convention (IV) de
Genève relative à la protection des personnes civiles en temps de guerre, article 13 («aucune distinction défavorable,
notamment de race [ou] de nationalité») et article 27, paragraphe 3 («sans aucune distinction défavorable, notamment de
race»).
        4 CR 2021/21, p. 31, par. 24 (Lord Goldsmith), citant l’annexe 17 de l’Azerbaïdjan, «Armenia v. Azerbaijan, ECHR

Application No. 42521/20, Letter ECHR–LE2.1aG from Johan Callewaert, Deputy Grand Chamber Registrar, to
Mr. Çingiz Әsgǝrov, Agent of the Government of the Republic of Azerbaijan, dated 9 June 2021» («ainsi que la Cour l’a
déjà indiqué dans la lettre en date du 3 novembre 2020, étant donné qu’il existe d’autres mécanismes internationaux mieux
placés pour assurer un contrôle continu des conditions de détention des personnes faites prisonnières au cours de conflits
armés, il est vivement conseillé à l’Arménie et l’Azerbaïdjan de recourir à ces mécanismes»).
       5 CR 2021/21, p. 22, par. 24 (Lowe), se référant à l’annexe 19 de l’Azerbaïdjan, «Letter from Ogtay Mammadov,

Acting Head of Penitentiary Service, Major-General of Justice, to Sabina Aliyeva, Human Rights Commissioner
(Ombudsman) of the Republic of Azerbaijan, regarding dates of ICRC visits to detainees», datée du 17 septembre 2021.
Voir aussi CR 2021/20, p. 40, par. 29 (Murphy). Voir en outre CR 2021/21, p. 35, par. 38 et note de bas de page 91
(Lord Goldsmith), qui fournit d’autres références.

                                                           -3-

que la CIEDR n’est pas applicable au traitement des détenus qui sont maintenus en captivité, aux
termes mêmes de l’ordonnance, au motif de leur nationalité actuelle 6.


       9. Or, l’ordonnance se contredit elle-même, et il y est simplement affirmé, à la fin du même
paragraphe, que «[l]a Cour estime … que le droit de ces personnes de ne pas être soumises à des
traitements inhumains ou dégradants fondés sur leur origine nationale ou ethnique pendant qu’elles
sont détenues par l’Azerbaïdjan est un droit plausible». Aucune justification n’est donnée, ni aucune
explication fournie sur la manière dont la Cour est parvenue à une conclusion aussi intrinsèquement
illogique et incohérente au sujet des mêmes personnes et sur le fondement des mêmes éléments de
fait. Si la Cour n’est pas convaincue que ces personnes sont détenues en raison de leur origine
nationale ou ethnique, il est difficile de comprendre par quels moyens elle a pu se persuader, même
prima facie, que les mêmes personnes seraient actuellement maltraitées à cause de leur origine
nationale ou ethnique.


       10. La Cour va encore plus loin et décide, à l’alinéa a) du point 1) du dispositif, que
l’Azerbaïdjan doit «[p]rotéger contre les voies de fait et les sévices toutes les personnes arrêtées en
relation avec le conflit de 2020 qui sont toujours en détention et garantir leur sûreté et leur droit à
l’égalité devant la loi» (les italiques sont de moi). La référence, dans le dispositif et au paragraphe 92
de l’ordonnance, à «toutes les personnes» arrêtées par l’Azerbaïdjan en relation avec le conflit
de 2020 est surprenante, car elle diffère de la description des personnes dont la Cour estime, au
paragraphe 60 de l’ordonnance, que les droits sont plausibles.


       11. Le fait de mentionner «toutes les personnes» élargit nettement la catégorie qui, au
paragraphe 60, est considérée comme constituée uniquement des «personnes qu[e l’Arménie]
qualifie de prisonniers de guerre et de détenus civils, réduits en captivité pendant ou immédiatement
après le conflit de 2020», c’est-à-dire les personnes figurant sur la liste des 45 détenus fournie par
l’Arménie. En conséquence, il apparaît que, par l’effet du paragraphe 92 de l’ordonnance et de
l’alinéa a) du point 1) du dispositif, les droits devant être protégés par l’Azerbaïdjan se trouvent
étendus à «toutes les personnes» arrêtées en relation avec le conflit, sans qu’il soit indiqué dans
l’ordonnance qui sont ces personnes, ni si la Cour a reçu d’une quelconque source des informations
sur l’identité de celles qui peuvent être visées par une expression de portée aussi générale que «toutes
les personnes».


       12. De mon point de vue, ni la simple affirmation de l’existence d’un droit plausible, sans qu’il
soit indiqué pourquoi il en est ainsi et sans qu’il soit démontré que ce droit est susceptible d’entrer
dans le champ d’application de la CIEDR, ni l’extension d’un tel droit à «toutes les personnes», au
sujet desquelles la partie requérante n’a pas formulé de demande, ne peuvent offrir en la présente
espèce un fondement justifiant que la Cour exerce le pouvoir que lui confère l’article 41 du Statut.
Indépendamment du caractère illicite qu’aurait, au regard des règles applicables du droit international
humanitaire, le comportement de l’Azerbaïdjan à l’égard des détenus arméniens, l’obligation
imposée à celui-ci par une ordonnance en indication de mesures conservatoires sur le fondement de
la CIEDR doit reposer sur les dispositions de cet instrument juridique spécifique et les droits qu’il
protège.


       13. L’affirmation ci-dessus vaut aussi pour les conclusions de la Cour concernant la protection
des sites culturels et religieux. Selon moi, la CIEDR ne confère pas de droits plausibles relatifs à la
préservation du patrimoine culturel. Des considérations de race et de discrimination raciale ne


        6 Application de la convention internationale sur l’élimination de toutes les formes de discrimination raciale (Qatar

c. Emirats arabes unis), exceptions préliminaires, arrêt du 4 février 2021, par. 88 et 105.

                                                         -4-

peuvent s’appliquer, et ne s’appliquent pas, à des monuments, groupes de bâtiments, sites ou
artefacts. Les dispositions de la CIEDR, qui est un instrument relatif aux droits de l’homme, sont
destinées à sauvegarder les droits fondamentaux et les libertés fondamentales des êtres humains. A
l’inverse, la préservation des monuments historiques ou des sites et autres bâtiments religieux entre
dans le champ d’application d’autres instruments destinés à protéger ces bâtiments et artefacts en
tant que «patrimoine culturel de l’humanité» ou en raison de l’importance historique, culturelle ou
religieuse qu’ils revêtent pour les Etats et pour l’identité nationale de leurs peuples.


       14. Parmi les instruments en question figurent, en particulier, la convention de La Haye
de 1954 pour la protection des biens culturels en cas de conflit armé et ses deux protocoles
additionnels de 1954 et de 1999, auxquels l’Arménie et l’Azerbaïdjan sont tous les deux parties. Cet
instrument prévoit le cadre juridique approprié pour la protection du patrimoine culturel dans le
contexte des conflits armés, comme l’a reconnu le Conseil de sécurité de l’Organisation des
Nations Unies (ONU) 7. Cela est confirmé par le fait que l’UNESCO et le comité
intergouvernemental de la convention de La Haye de 1954 ont déjà été saisis de la question de la
préservation de sites culturels dans le Haut-Karabakh et ses environs en application de la convention
de La Haye de 1954, et les Parties ont participé à des consultations avec ces organes en relation avec
cette question 8.


       15. L’alinéa e) vi) de l’article 5 de la CIEDR protège la jouissance du «[d]roit de prendre part,
dans des conditions d’égalité, aux activités culturelles». Il doit être lu conjointement avec le
«chapeau» de l’article 5, qui prévoit que «les Etats parties s’engagent à interdire et à éliminer la
discrimination raciale sous toutes ses formes et à garantir le droit de chacun à l’égalité devant la loi,
sans distinction de race, de couleur ou d’origine nationale ou ethnique». Il ne s’agit donc pas d’une
disposition autonome, sans lien avec la discrimination raciale. Cet alinéa doit au contraire être
analysé et compris à travers le prisme des actes ou actions qui établissent des distinctions de race, de
couleur ou d’origine nationale ou ethnique. Or, de tels actes ou actions ne sont mentionnés nulle part
dans l’ordonnance.


       16. Il convient également de rappeler que, dans son observation générale no 21 portant sur
l’alinéa a) du paragraphe 1 de l’article 15 du pacte international relatif aux droits économiques,
sociaux et culturels, le Comité des droits économiques, sociaux et culturels de l’ONU n’établit pas
de lien direct ou de rapport de cause à effet entre le «droit de chacun de participer à la vie culturelle»,
dont la teneur est large et imprécise, et la protection des sites culturels et religieux par les autorités
de l’Etat. La Cour européenne des droits de l’homme n’a pas non plus conclu à un tel lien entre les
dispositions de la convention européenne des droits de l’homme et les requêtes relatives aux sites ou
artefacts du patrimoine culturel 9. Il s’ensuit que l’exigence d’égalité devant la loi dans la jouissance
du «droit de prendre part, dans des conditions d’égalité, aux activités culturelles», prévue par
l’alinéa e) vi) de l’article 5 de la CIEDR, n’engendre pas une obligation, pour les Etats, de prévenir
et de punir les actes de dégradation et de profanation du patrimoine culturel et de sites religieux.


       17. En outre, je considère que l’idée que le «patrimoine religieux», revêtant la forme d’églises,
cathédrales et autres lieux de culte, puisse plausiblement être protégé par la CIEDR
(cf. paragraphes 63, 66-67, 72, 75, 79 et 92 de l’ordonnance) n’est pas défendable. Il est notoire que

       7 ONU, Conseil de sécurité, résolution 2347 (2017), 24 mars 2017, par. 5-7.

       8 UNESCO, «Mission de l’UNESCO dans et autour du Haut-Karabakh : la réponse de l’Azerbaïdjan attendue sans

délai» (21 décembre 2020), accessible à l’adresse suivante : https://fr.unesco.org/news/mission-lunesco-autour-du-haut-
karabakh-reponse-lazerbaidjan-attendue-delai (page consultée le 28 novembre 2021).
       9  Voir, par exemple, CEDH, Ahunbay et autres c. Turquie, requête no 6080/06, décision, 21 février 2019,
par. 23-25 ; CEDH, Syllogos ton Athinaion v. the United Kingdom, Application No. 48259/15, Decision, 31 May 2016.

                                                          -5-

les rédacteurs de la CIEDR avaient décidé de ne pas traiter de la discrimination ou de l’intolérance
religieuses dans ses dispositions, et le paragraphe 1 de l’article premier de la CIEDR ne mentionne
pas la religion ou les croyances dans la liste de ce qui est susceptible de fonder une «discrimination
raciale» au sens de la convention. Il est donc erroné, à mon sens, de se référer à un droit plausible
conféré par la convention pour la protection des sites religieux ou des lieux de culte.


      18. Au paragraphe 84 de l’ordonnance, la Cour semble chercher à étayer l’existence possible,
dans sa jurisprudence, d’un risque de préjudice irréparable encouru par des sites culturels, en
renvoyant à l’affaire relative à la Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), dans laquelle elle a
indiqué des mesures conservatoires visant à permettre le libre accès au temple, qui avait été inscrit
sur la liste du patrimoine mondial de l’UNESCO 10. Cette affaire se distingue cependant des
circonstances de la présente espèce, dans la mesure où la compétence prima facie de la Cour y était
fondée sur une base de compétence beaucoup plus large.


       19. En l’affaire du Temple de Préah Vihéar, la Thaïlande et le Cambodge avaient initialement
fait des déclarations reconnaissant comme obligatoire la juridiction de la Cour conformément au
paragraphe 2 de l’article 36 du Statut. En 2011, la Cour a estimé qu’en vertu de l’article 60 du Statut,
elle pouvait connaître d’une demande en interprétation de l’arrêt qu’elle avait précédemment rendu.
Par conséquent, elle disposait d’une autorité beaucoup plus étendue pour préserver les droits
respectifs que les parties tenaient de l’ensemble des règles pertinentes de droit international
applicables entre elles, ce qui incluait bien entendu les différents instruments relatifs à la protection
du patrimoine culturel 11. Dans la présente espèce, cependant, le pouvoir qu’a la Cour d’indiquer des
mesures conservatoires en vertu de l’article 41 du Statut est limité aux «droit[s] de chacun[e]» des
parties, dont la Cour pourrait reconnaître par une décision subséquente qu’elles les tiennent de la
CIEDR. Or, la convention ne prévoit aucun droit relatif à la protection des sites culturels ou religieux.


       20. Compte tenu des considérations qui précèdent, je suis d’avis que la CIEDR ne fournit pas
les fondements juridiques pour l’indication de mesures conservatoires en l’espèce, s’agissant des
mauvais traitements que l’Azerbaïdjan infligerait aux personnes que l’Arménie qualifie de
prisonniers de guerre ou de détenus civils ou, au demeurant, aux autres personnes qui semblent être
visées aussi par le terme «toutes les personnes» figurant dans le dispositif de l’ordonnance. La
CIEDR n’offre pas non plus une telle base juridique en ce qui concerne la protection des sites
culturels et religieux. L’indication par la Cour de mesures conservatoires concernant ces deux
demandes de l’Arménie n’est selon moi pas justifiée d’un point de vue juridique.

                                                                                  (Signé) Abdulqawi A. YUSUF.


                                                    ___________




       10 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge

c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II),
p. 548 et 555, par. 48 et 69 B) 1)-3).
       11 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge

c. Thaïlande) (Cambodge c. Thaïlande), arrêt, C.I.J. Recueil 2013, p. 317-318, par. 106.

